Citation Nr: 0317485	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  99-24 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease.

2.  Entitlement to service connection for a right hip 
disability. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jane Kang, Associate Counsel





REMAND

On June 6, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange for the veteran to be 
afforded an orthopedic examination to 
determine the nature and extent of the 
degenerative disc disease, and to 
determine the etiology of any right hip 
disorder.  Send the claims folder to the 
examiner for review.  All indicated 
tests and studies must be completed.  A 
complete rationale must be given for any 
opinion expressed, and the foundation 
for all conclusions must be clearly set 
forth.  Following the examination, the 
examiner is to provide opinions on the 
following questions:

a.  Does the veteran currently 
suffer from a right hip disorder?  
If so, is it at least as likely as 
not that the disorder is 
etiologically related to his 
military service?  If a right hip 
disorder is not related to service, 
is such a disorder caused or 
aggravated by the appellant's 
service-connected back, left hip, or 
left knee disorders?

b.  What is the range of lumbar 
motion measured in degrees?  Is 
there is evidence of sciatic 
neuropathy with characteristic pain?  
Is there evidence of a demonstrable 
lumbar muscle spasm?  An absent 
ankle jerk?  Are there any 
neurological findings appropriate to 
site of a diseased lumbar disc?  
Does the veteran experience any 
relief due to lumbar pain?

Does the veteran experience pain on 
motion, weakened movement, excess 
fatigability, or incoordination during 
the examination as a result of his 
degenerative disc disease of the lumbar 
spine?  If so, the examiner should report 
the extent of any additional range of 
motion loss due to pain caused by the 
service-connected disorder.

To what extent does the veteran 
experience any increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination), as a 
result of his lumbar degenerative disc 
disease during flare-ups or after 
repeated use over a period of time?  If 
there is additional disability the 
examiner should report the degree of 
additional loss of motion due to such 
factors.  If the examiner cannot offer 
the requested opinion without engaging 
in speculation that fact should be noted 
and an explanation why provided.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


